Citation Nr: 0208358	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for fracture, healed, left 
scapula with traumatic arthritis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran retired in July 1961 with more than 20 years of 
active military service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was Remanded 
by the Board in March 2002 for the purpose of affording the 
veteran a Board hearing at the RO.  In a letter dated in 
April 2002, the RO informed the veteran that his hearing 
would be held on June 4, 2002.  However, the veteran did not 
appear for his scheduled hearing.

While the veteran perfected an appeal as to the issue of 
entitlement to an increased rating for his service-connected 
conjunctivitis, he indicated at his August 1999 RO hearing 
that he wished to withdraw this issue from his appeal.


FINDING OF FACT

The veteran's left scapula disability is manifested by 
complaints of pain and fatigue on use; the veteran had left 
shoulder abduction to 110 degrees, and forward flexion to 117 
degrees.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for fracture, healed, left scapula with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5201; 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the RO decisions provided to the veteran 
in this case have notified the veteran of all regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Further, the Board notes that the 
claims file contains relevant VA and private medical records, 
including a VA orthopedic examination that assessed the 
severity of his service-connected disability.  As such, the 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for his left 
scapula disability in June 1964.  The veteran's disability 
rating was increased from 10 percent to 20 percent disabling 
by the February 1999 rating decision on appeal.  The evidence 
reveals that the veteran is right handed.

The veteran has been assigned his 20 percent rating for his 
left scapula disability under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  The provisions of Diagnostic 
Code 5010 (arthritis due to trauma) provide for evaluation 
based on limitation of motion of the arm under 38 C.F.R. § 
4.71(a), Diagnostic Code 5201.  Under Diagnostic Code 5201, a 
30 percent rating is assignable for the veteran's left 
scapula disability if the evidence shows that there is 
limitation of motion of the left arm to a point 25 degrees 
from the side.

The Board finds that there is no evidence that the veteran 
has limitation of motion of the left arm that warrants a 30 
percent evaluation under Diagnostic Code 5201, which requires 
limitation of motion of the left arm to a point 25 degrees 
from the side.  As demonstrated on the November 1998 VA 
examination, the veteran had left shoulder abduction to 110 
degrees, and forward flexion to 117 degrees.

In order to receive a disability rating in excess of 20 
percent under other diagnostic codes, the evidence would have 
to show fibrous union of the humerus under Diagnostic Code 
5202, or ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  However, the medical evidence, 
including the March 1999 private X-rays, does not show that 
these criteria have been met.

The Board acknowledges and finds credible the veteran's 
assertions regarding increased left shoulder pain given at 
the November 1998 VA examination and August 1999 RO hearing; 
such assertions seem well documented, including by the August 
1999 letter from the veteran's private physician.  In fact, 
the November 1998 VA examination has confirmed that certain 
movements produced left shoulder fatigue and moderate 
functional loss.  Therefore, additional functional loss due 
to pain, fatigue, weakened movement and incoordination, 
including during flare-ups must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Given the additional pain and fatigue on use, an increased 
rating of 20 percent was granted by the RO in the February 
1999 rating decision on appeal.  There is no medical 
evidence, however, to show that any other symptom, such as 
flare-ups of pain, weakness, or incoordination results in any 
additional limitation of motion of the left shoulder or any 
other additional functional limitation so as to support a 
rating in excess of 20 percent under the rating schedule.

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran's left scapula 
disability is not more than 20 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected left scapula disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to a rating in excess of 20 percent for fracture, 
healed, left scapula with traumatic arthritis is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

